DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    PNG
    media_image1.png
    450
    768
    media_image1.png
    Greyscale

Priority
This application has been filed as a continuation of application No. 13/839,740, filed March 15, 2013.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in unless the applicant desires the information to be printed on the patent.
Oath/Declaration
It is noted that in the miscellaneous communication mailed to Applicant on October 7, 2020 indicated that a properly executed inventor’s oath or declaration has not been received in this application.
Drawings
The drawings received March 31, 2020 are acceptable for examination purposes.
Specification
The specification received March 31, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  the acronyms MD and CD should include the terminology to which the acronyms of claim 3 represent (MD – machine direction; CD – cross direction).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interstices" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-3 do not remedy this issue and are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,607,790. Although the claims at issue are not identical, they are not patentably distinct from each other.
	As to instant claim 1, U.S. Patent No. 10,607,790 claims a method for providing direct gelling in a lithium ion energy storage separator, the method includes a battery separator within a lithium battery and an electrolyte present in the method.  Therefore the method defines a lithium ion battery (rechargeable) comprising a battery separator and an electrolyte.  The electrolyte of claim 1 comprises solvents (see lines 2-3).  The separator consists of a single layer of fabric including microfibers exhibiting a minimum width of 3000nm and nanofibers exhibiting a maximum width of 1000nm, wherein at least some of the nanofibers exhibit gelation upon contact with said solvents, wherein the single layer fabric exhibits a maximum thickness of 100 micrometers, wherein the single layer of fabric exhibits a mean pore size of at most 0.80 micrometers, wherein the microfibers exhibit an average length of less than 50mm, the average length being at least 5 times the average length of the nanofibers (claim 1 as applied to instant claim 1).
	As to instant claim 2, the nanofibers exhibit an average diameter of at most 700nm (claim 2 as applied to instant claim 2).
	As to instant claim 3, as the method of claim 1, includes the same separator and electrolyte and the method of claim 1 provides for the same direct gelling as in the instant invention, the separator will expectedly have the same MD tensile strength and CD tensile strength as in claim 3.
	In general, as the body of the invention of U.S. Patent No. 10,607,790 includes the requisite lithium ion battery features of the instant claims, the claimed invention in U.S. Patent No. 10,607,790 defines the same battery as in instant claims 1-3, absent clear evidence to the contrary.  In the event that any differences are shown, absent a showing of distinction, such differences would be held to be minor and obvious differences between the instant claims and claims of U.S. Patent No. 10,607,790 as understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Morin et al. (U.S. Patent Application Publication No. 2012/0295165) in view of Takase et al. (U.S. Patent Application Publication No. 2002/0090876) and Tanaka et al. (U.S. Patent Application No. 2006/0194100).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
As to claims 1 and 2, Morin discloses a single layer separator comprising a combination of microfibers and nanofibers having the same relative dimensions.  The microfibers have a diameter greater than 3000 nm while the nanofibers have a diameter of less than 1000nm, 700nm or less, 500nm or less or 300nm or less (para. [0014]).  Therefore, Morin appreciates a separator comprising microfibers exhibiting a minimum width of 3000nm and nanofibers exhibiting a maximum width of 1000nm or less, even 700nm or less or lower (as applied to claims 1-2).  Upon contact of the separator with electrolyte, the nanofibers, having the same dimensions and composition as in the instant invention, will exhibit the same gelation and dimensional stability.  Conversely, the microfibers of Morin, having the same dimensions and composition as the instant invention, will exhibit the same dimensional stability and non-swelling. The separator has a thickness preferably less than 100microns or specifically values less than 100microns (para. 20) and a mean pore diameter of preferably less than 700 nm and more preferably less than 500 nm (para. 19 as applied to claims 1-2).  Given the relative dimensions of the microfibers and nanofibers of Morin being the same as in the instant invention, the resultant separator will form a mesh from the larger microfibers and the nanofibers will expectedly fill the interstices of the microfibers.  The battery separator and battery are directed to lithium ion rechargeable battery cells (para. 41 as applied to claim 1).
	As to claim 3, Morin teaches that the separators have the same MD tensile strength and CD tensile strength (see Table 3, applied to claim 3).
	Morin does not teach of the relative lengths of the microfibers and nanofibers being different as recited in claim 1.
	Takase teaches of fabricating thinner separators (0.1 mm or less, para. [0005]) in conjunction with a bimodal fiber distribution of microfibers and nanofibers to obtain thinner separators having good electrolyte retention and mechanical strength. The battery separator having a bimodal distribution wherein the length of high modulus fibers are preferably 5 times the average length of the fine fibers (paras. 50-51).
Takase teaches that the separator can be used in batteries and lists an array of exemplary batteries.  While lithium ion rechargeable batteries are not specified, Takase does not preclude the application to other batteries from just those exemplified (noting that Takase is clear that the batteries listed are examples of suitable use but not exclusive only to those battery systems).  It is apparent that Takase teaches or suggests of a wide range of suitability of the separators therein given the vast array of exemplary batteries disclosed therein (array of primary and secondary batteries of distinct chemistries).  Tanaka, further teaches that interchangeability of battery separators include those batteries exemplified by Takase and further were recognized to be applicable to other battery types including lithium ion secondary batteries (para. [0081]). What Takase does teach or suggest is employing battery fibers of different lengths in a single battery separator for improved mechanical properties at reduced separator thickness while maintaining good electrolyte retention.  The application of such a relationship in other bimodal separators, such as the bimodal fiber distribution of Morin, would have expectedly achieved the same benefits taught by Takase in other battery systems.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the microfibers and nanofibers of Morin to have a bimodal distribution in terms of length as taught by Takase and Tanaka since it would have provided a separator layer having improved electrolyte retention and mechanical strength.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding the claimed gelation of at least some nanofibers and dimensional stability and non-swelling of the microfibers, the prior art teachings, which render obvious the structural elements of claim 1 as discussed above, will expectedly the same degree of gelation of at least some nanofibers and dimensional stability and non-swelling of the microfibers, absent clearer definition of the term and clear evidence to the contrary (as applied to claim 1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,284,680 teaches of a bimodal fiber distribution for a separator which can be used in alkaline or lithium ion battery technologies (col. 9, ll. 6-10).  U.S. Patent Application No. 2003/0064282 also discloses the applicability of battery separators across various chemistries including lithium secondary batteries, alkaline batteries and lead storage batteries and while chemistry and designs of such systems may be different, the art teaches that the application of a battery separator across different classes of batteries was well within the skill of the ordinary worker in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725